Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings are objected to because Figs. 2A & 2B are inconsistent with Figs. 1, 3A, 3B (lower location of left and right tensile cloths 130a, 13b on seat cushion 114 in Figs. 2A, 2B versus P1 in Fig. 3A & P2 in Fig. 3B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P1” has been used to designate both leg/thigh/femur (Fig. 2A) and cleavage point (Fig. 3A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claims 1 AND 11 (both in last three lines), the limitation “wherein a length of the lower tensile cloth in the left-right direction is more narrow than a width of both left and right legs of a passenger when both the left and right legs are positioned in a center of the seat in the left-right direction” positively recites a human body part. Examiner suggests changing said limitation to --wherein a length of the lower tensile cloth in the left-right direction is configured to be more narrow than a width of both left and right legs of a passenger when both the left and right legs are positioned in a center of the seat in the left-right direction--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gwon et al. (U.S. Patent Application Publication 2021/0370863 A1), previously cited by examiner.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Gwon et al. (Figs. 1-27; also see annotated Figs. 16 & 17 attached herewith) discloses a passenger restraining device 10, 20 for restraining a passenger seated in a seat 11 of a vehicle, the passenger restraining device comprising: 
a pair of airbags 40, 30 stowable in an inner portion on both left and right sides of the seat 11, respectively, for expansion and deployment to left and right sides of the passenger, respectively (at least Fig. 1), 
a left side tensile cloth 60, 66 and a right side tensile cloth 60, 66 stowable from within a seatback 12 of the seat 11 to within a seat cushion of the seat which are deployable on exterior surfaces of each airbag of the pair of the airbags during expansion and deployment of the pair of airbags (see annotated Fig. 17 attached herewith), and 
a lower tensile cloth 60, 66 that extends in a left-right direction in the inner portion of the seat cushion and connects front ends of the left side tensile cloth 60, 66 and the right side tensile cloth 60, 66 (see annotated Fig. 17 attached herewith), wherein: 
the lower tensile cloth is disposed at least in a vicinity of a center in the left-right direction of the seat cushion, and further disposed more on a front side of a center of the seat cushion in a front-rear direction (see annotated Fig. 17 attached herewith), 
the left side tensile cloth and the right side tensile cloth within the inner portion of the seat cushion are disposed to extend in both left and right directions rearwardly from both left and right ends of the lower tensile cloth within the inner portion of the seat cushion (see annotated Fig. 17 attached herewith),
the left side tensile cloth and the right side tensile cloth are deployable outside the seat cushion on a side part of the seat stretched between the seatback and the seat cushion (see annotated Fig. 17 attached herewith), and 
the left side tensile cloth stowed within the inner portion of the seat cushion, the right side tensile cloth stowed within the inner portion of the seat cushion and the lower tensile cloth stowed within the inner portion of the seat cushion define three sides of a trapezoid when viewed from above (see annotated Fig. 17 attached herewith), 
wherein a length of the lower tensile cloth in the left-right direction is more narrow than a width of both left and right legs of a passenger when both the left and right legs are positioned in a center of the seat in the left-right direction (at least Figs. 1, 2, 17).  
Regarding claim 2-5, 7-10 and 12, Gwon et al. (Figs. 1-27; also see annotated Figs. 16 & 17 attached herewith) discloses the passenger restraining device 10, 20, 
(claim 2) wherein the pair of airbags 40, 30 are provided in the inner portion of the seatback 12 of the seat 11 on both the left and right sides;
(claim 3) wherein a point of cleavage of the seat cushion by the left side tensile cloth 60, 66 and the right side tensile cloth 60, 66 is disposed rear of the center of the seat cushion in the front-rear direction (at least Fig. 17);
(claims 4 and 7) wherein the left side tensile cloth 60, 66 and the right side tensile cloth 60, 66 are configured to pass laterally along a femur of the passenger between the seatback 12 and the seat cushion when deployed on the side part of the seat 11 (at least Fig. 17);
(claims 5, 8, 9) wherein a length of the lower tensile cloth 60, 66 in the left-right direction is configured to be narrower than a width of a waist part/portion of the passenger when viewed from a front of the passenger when seated, when both left and right legs of the passenger are positioned at the center of the seat cushion in the left-right direction (at least Fig. 1, 2, 17);
(claim 10) wherein the lower tensile 60, 66 has a length in the left-right direction that is shorter than a width of the seat cushion (at least Fig. 17);
(claim 12) wherein the left 60, 66 and right 60, 66 tensile cloths both extend from upper attachment points inwardly spaced from laterally outermost portions of the seat 11, 12, and upon inflation and deployment of the left 40 and right 30 airbags the left and right tensile cloths extend in arcuate paths across the left and right airbags, respectively, to bias the left and right airbags into positions for restraining the passenger seated in the seat (see annotated Figs. 16 & 17 attached herewith).
Regarding claim 11, Gwon et al. (Figs. 1-27; also see annotated Figs. 16 & 17 attached herewith) discloses a passenger restraining device 10, 20 for restraining a passenger seated in a seat 11 of a vehicle, the passenger restraining device comprising: 
first and second airbags 40, 30 stowable within first and second lateral sides of a seatback 12 of the seat, respectively, for expansion and deployment to first and second lateral sides of the passenger, respectively, 
a first tensile cloth 60, 66 stowable from within the first lateral side of the seatback 12 to within a seat cushion of the seat and deployable on an exterior surface of the first airbag during expansion and deployment of the first airbag (see annotated Fig. 17 attached herewith); 
a second tensile cloth 60, 66 stowable from within the second lateral side of the seatback 12 to within the seat cushion and deployable on an exterior surface of the second airbag during expansion and deployment of the second airbag (see annotated Fig. 17 attached herewith), and
a lower tensile cloth 60, 66 disposed within the seat cushion and laterally extending between the first and second tensile cloths (see annotated Fig. 17 attached herewith),
wherein the first and second tensile cloths and the lower tensile cloth cooperate to define three sides of a trapezoid within the seat cushion when viewed from above and during stowage within the seat cushion (see annotated Fig. 17 attached herewith), 
wherein a length of the lower tensile cloth in the left-right direction is more narrow than a width of both left and right legs of a passenger when both the left and right legs are positioned in a center of the seat in the left-right direction (at least Figs. 1, 2, 17).  
Regarding claim 13, Gwon et al. (Figs. 1-27; also see annotated Figs. 16 & 17 attached herewith) discloses the passenger restraining device 10, 20, wherein the left 60, 66 and right 60, 66 tensile cloths both extend from upper attachment points inwardly spaced from laterally outermost portions of the seat 11, 12, and upon inflation and deployment of the left 40 and right 30 airbags the left and right tensile cloths extend in arcuate paths across the left and right airbags, respectively, to bias the left and right airbags into positions for restraining the passenger seated in the seat (see annotated Figs. 16 & 17 attached herewith).
Regarding claim 14, Gwon et al. (Figs. 1-27; also see annotated Figs. 16 & 17 attached herewith) discloses a passenger restraining device 10, 20 for restraining a passenger seated in a seat 11 of a vehicle, the passenger restraining device comprising: 
a pair of airbags 40, 30 stowable in an inner portion on both left and right sides of the seat 11, respectively, for expansion and deployment to left and right sides of the passenger, respectively (at least Fig. 1), 
a left side tensile cloth 60, 66 and a right side tensile cloth 60, 66 stowable from within a seatback 12 of the seat 11 to within a seat cushion of the seat which are deployable on exterior surfaces of each airbag of the pair of the airbags during expansion and deployment of the pair of airbags (see annotated Fig. 17 attached herewith), and 
a lower tensile cloth 60, 66 that extends in a left-right direction in the inner portion of the seat cushion and connects front ends of the left side tensile cloth 60, 66 and the right side tensile cloth 60, 66 (see annotated Fig. 17 attached herewith), wherein: 
the lower tensile cloth is disposed at least in a vicinity of a center in the left-right direction of the seat cushion, and further disposed more on a front side of a center of the seat cushion in a front-rear direction (see annotated Fig. 17 attached herewith), 
the left side tensile cloth and the right side tensile cloth within the inner portion of the seat cushion are disposed to extend in both left and right directions rearwardly from both left and right ends of the lower tensile cloth within the inner portion of the seat cushion (see annotated Fig. 17 attached herewith),
the left side tensile cloth and the right side tensile cloth are deployable outside the seat cushion on a side part of the seat stretched between the seatback and the seat cushion (see annotated Fig. 17 attached herewith), and 
the left side tensile cloth stowed within the inner portion of the seat cushion, the right side tensile cloth stowed within the inner portion of the seat cushion and the lower tensile cloth stowed within the inner portion of the seat cushion define three sides of a trapezoid when viewed from above (see annotated Fig. 17 attached herewith), 
wherein the left 60, 66 and right 60, 66 tensile cloths both extend from upper attachment points inwardly spaced from laterally outermost portions of the seat 11, 12, and upon inflation and deployment of the left 40 and right 30 airbags the left and right tensile cloths extend in arcuate paths across the left and right airbags, respectively, to bias the left and right airbags into positions for restraining the passenger seated in the seat (see annotated Figs. 16 & 17 attached herewith).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3614



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618                                                                                                                                                                                                       

    PNG
    media_image1.png
    909
    829
    media_image1.png
    Greyscale











    PNG
    media_image2.png
    910
    794
    media_image2.png
    Greyscale